[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION POST-JUDGMENT MOTION FOR MODIFICATION #245
In this motion the defendant seeks an upward modification child support and alimony order based upon a substantial change in the Plaintiffs earnings, earning capacity and assets. The findings and conclusions contained in the court's Memorandum of Decision on plaintiffs motion to modify #244, heard with this motion, are incorporated herein by reference.
From the evidence the court finds that there has been a substantial change in circumstances in that the plaintiffs earning capacity has increased from that existing at the time of dissolution. As to the alimony order the court finds the following facts. At the time of dissolution of the marriage the defendant's financial affidavit showed a gross income of $198.27 per week and weekly net of $156.18. Her current affidavit shows gross weekly income, exclusive of alimony and child support, of $701.52 and her weekly net is $579.24. Presently, her total weekly expenses, including those of the parties' three minor children who reside with her, are $1010.09. The present alimony order is $225 per week.
The court has considered the criteria contained in General Statutes Sec. 46b-82 and the present circumstances of the parties and concludes that the present alimony order of $225 per week is appropriate.
In the memorandum of decision on Motion #244 the court stated its reasons for continuing the present child support order of $356 per week. In considering this motion, the court does not believe it is appropriate to further deviate from the presumptive support amount so as to increase the present order.
For the foregoing reasons the motion to modify child support and alimony is denied.
Edward S. Domnarski, Judge.